Citation Nr: 9912485	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  95-22 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his son


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
December 1943.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 1995 rating 
decision by the Pittsburgh, Pennsylvania RO that determined 
the veteran had not submitted new and material evidence to 
reopen a claim for service connection for bronchial asthma.  
This case was before the Board in December 1996 when it was 
remanded for additional development, specifically, for the RO 
to adjudicate the claim for service connection for bronchial 
asthma on a de novo basis, as there was no notification of 
the prior denial in 1987.


REMAND

The veteran contends that service connection is warranted 
because his bronchial asthma first manifested during his 
military service.  Alternatively, he contends that service 
connection is warranted because his bronchial asthma was 
aggravated by service.

Under applicable criteria, service connection will be granted 
if the evidence establishes that a disease or injury was 
incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110.  Veterans are presumed to be in sound medical 
condition at the time of entry into service except for 
defects actually noted when examined for entry into service.  
This presumption of soundness can be rebutted by evidence 
that clearly and unmistakably shows the existence of a 
disability prior to service.  38 U.S.C.A. § 1111.  If a 
disability is found to exist prior to service, the question 
becomes one of aggravation.  A preexisting injury or disease 
will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  This 
includes medical facts and principles that may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306. 

In this case, the RO denied service connection for bronchial 
asthma due to evidence that the veteran had a preexisting 
condition and that there was no aggravation of the condition 
during military service.  On preliminary review of the 
record, the Board notes that no complaints or findings 
related to bronchial asthma were noted on an August 1942 
induction examination.  The veteran was found to be 
physically qualified for induction.  Of record are reports of 
various periods of hospitalizations for bronchial asthma from 
September 1943 through December 1943.  The veteran's history 
given during clinical evaluation includes reference to: a 
history of asthmatic attacks and allergy to dust and other 
unnamed allergens since age eight; and prior treatment for 
asthmatic attacks to include capsules and shots in the arm.  
A December 1943 certificate of disability for discharge notes 
the veteran's history of asthma since the age of eight and a 
diagnosis of moderately severe, chronic bronchial asthma.  
The veteran was recommended for discharge.

In a VA Form 21-526 received by the RO in January 1987, the 
veteran reported treatment by his private physicians, to 
include: Dr. Wright from 1944 to 1947; Dr. Schultz from 1947 
to 1977; and Dr. Hartnett from 1977 to the present date.  In 
a VA Form 21-526 received by the RO in January 1994, the 
veteran reported treatment by his private physicians, to 
include: Dr. Wright (noted by the veteran to be deceased); 
Dr. Schultz; and Dr. Hirsh from 1970 to the present date.  
The Board notes that the veteran has submitted statements 
from Dr. Schultz and Dr. Hirsh.  Significantly, however, a 
review of the record does not reflect that any attempt was 
made to obtain the records of treatment from Dr. Wright (if 
still available), Dr. Schultz (reporting treatment for 15 
years), Dr. Hartnett, and Dr. Hirsh.  We note that the 
veteran has reported essentially continuous treatment by a 
series of physicians and it is possible some or all of the 
treatment records may still be available.  An effort to 
obtain these records should be undertaken.

The Board notes that VA has a duty to assist the veteran in 
the development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.103(a) (1998).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the duty to assist the appellant in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining medical records to which he has referred.  
The Court also stated that the Board must make a 
determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Under the circumstances of 
this case, further medical investigation is needed.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran in 
order to have him provide releases for 
all private medical records for the RO to 
obtain which pertain to any treatment 
that he has received for bronchial asthma 
since his discharge from service.  
Specifically, releases for the veteran's 
treatment records from Dr. Wright, Dr. 
Schultz, Dr. Hartnett, and Dr. Hirsh 
should be obtained.  After receiving the 
necessary releases, the RO should contact 
the named medical providers and request 
copies of all records of treatment 
identified which have not already been 
obtained.  (We note that the veteran 
reported that Dr. Wright was deceased, 
but it is not noted whether those records 
of treatment may still be available or 
were provided to subsequent treatment 
providers).  All records obtained should 
be associated with the claims folder.

2.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim.  Any 
indicated development, or examination, if 
considered necessary, should be 
undertaken.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished 
with a supplemental statement of the case 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



